UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4401


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

ANDRE SHAWN GREEN, a/k/a Andre Greene, a/k/a Dre,

                  Defendant - Appellant.




                             No. 10-4655


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

TYRONE BLOCKER,

                  Defendant - Appellant.




                             No. 10-5085


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.
DAVID LYNN WADDELL,

                 Defendant - Appellant.


Appeals from the United States District Court for the District
of South Carolina, at Orangeburg. Margaret B. Seymour, District
Judge.           (5:08-cr-00944-MBS-10;   5:08-cr-00944-MBS-22;
5:08-cr-00944-MBS-12)


Submitted:   June 30, 2011                Decided:   July 13, 2011


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


C. Frederic Marcinak, III, SMITH MOORE LEATHERWOOD, LLP,
Greenville, South Carolina; Louis H. Lang, CALLISON, TIGHE &
ROBINSON, LLC, Columbia, South Carolina; Russell W. Mace, III,
THE MACE FIRM, Myrtle Beach, South Carolina, for Appellants.
William N. Nettles, United States Attorney, Jimmie Ewing,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Andre       Shawn    Green   pleaded           guilty   to    conspiracy      to

distribute and possess with intent to distribute cocaine and

cocaine base, in violation of 21 U.S.C. § 846 (2006); David Lynn

Waddell pleaded guilty to conspiracy to distribute and possess

with intent to distribute cocaine, in violation of 21 U.S.C.

§ 846;    and     Tyrone    Blocker      pleaded          guilty    to    conspiracy      to

distribute and possess with intent to distribute cocaine and

cocaine base, in violation of 21 U.S.C. § 846, and possession

with intent to distribute and distribution of cocaine within

1000 feet of a school and aiding and abetting, in violation of

18 U.S.C. § 2 (2006), 21 U.S.C. § 841(a) (2006).                              The district

court sentenced Green to 120 months of imprisonment, Waddell to

sixty    months    of    imprisonment,            and    Blocker    to    168   months    of

imprisonment, and they now appeal.                      The Government has asserted

the waiver of appellate rights contained in each Appellant’s

plea agreement.          For the reasons that follow, we dismiss the

appeals.

            On appeal, Green argues that his guilty plea was not

knowing and voluntary and that the Fair Sentencing Act should be

retroactively       applied      to    him.         Waddell      argues       that   he   was

eligible for the safety valve under the Sentencing Guidelines.

Blocker    argues    that       the   district          court   erred    in    applying   an

enhancement under the Guidelines for possession of a firearm.

                                              3
All three Appellants argue that the appeal waivers should not be

enforced.

             Pursuant to a plea agreement, a defendant may waive

his    appellate     rights        under       18       U.S.C.    § 3742       (2006).         United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                                       A waiver

will preclude appeal of a specific issue if the waiver is valid

and    the   issue      is    within          the    scope       of    the     waiver.         United

States v.       Blick,       408 F.3d 162,        168    (4th    Cir.    2005).          The

question     of   whether          a    defendant         validly      waived     his    right     to

appeal is a question of law that this court reviews de novo.

Id. at 168.

             “The validity of an appeal waiver depends on whether

the defendant knowingly and intelligently agreed to waive the

right to appeal.”             Id. at 169 (citation omitted).                       To determine

whether a waiver is knowing and intelligent, we examine “the

totality     of     the      circumstances,              including       the    experience        and

conduct of the accused, as well as the accused’s educational

background        and     familiarity               with     the       terms     of      the     plea

agreement.”         United States v. General, 278 F.3d 389, 400 (4th

Cir.    2002)     (internal            quotation         marks     and   citation        omitted).

Generally, if the district court fully questions a defendant

regarding the waiver of his right to appeal during the Rule 11

colloquy,     the    waiver            is   both    valid        and   enforceable.            United



                                                    4
States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005); United

States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

            This court will find that a “waiver is not knowingly

or voluntarily made if the district court fails to specifically

question the defendant concerning the waiver provision of the

plea    agreement    during    the    Rule    11   colloquy    and    the   record

indicates that the defendant did not otherwise understand the

full significance of the waiver.”              United States v. Marin, 961
F.2d 493, 496 (4th Cir. 1992) (citing Wessells, 936 F.2d at

168).     In addition, prior to accepting a guilty plea, a trial

court,    through   colloquy    with    the    defendant,      must   inform   the

defendant of, and determine that he understands, the nature of

the charges to which the plea is offered, any mandatory minimum

penalty, the maximum possible penalty he faces, and the various

rights he is relinquishing by pleading guilty.                 Fed. R. Crim. P.

11(b).    The court also must determine whether there is a factual

basis for the plea.           Id.; United States v. DeFusco, 949 F.2d
114, 120 (4th Cir. 1991).            The purpose of the Rule 11 colloquy

is to ensure that the plea of guilt is entered into knowingly

and voluntarily.       See United States v. Vonn, 535 U.S. 55, 58

(2002).

            We have thoroughly reviewed the record and conclude

that     Green’s    guilty    plea    was     entered   into     knowingly     and

voluntarily and that all three Appellants’ plea agreements are

                                        5
valid and enforceable.           Moreover, the Appellants knowingly and

intelligently agreed to waive their rights to appeal and the

issues   they    raise   fall    within       the    scope   of   their   respective

appellate waivers.

           Accordingly, we dismiss the appeals.                    We dispense with

oral   argument     because      the    facts       and   legal    contentions    are

adequately      presented   in    the    materials        before    the   court   and

argument would not aid in the decisional process.



                                                                           DISMISSED




                                          6